United States Court of Appeals
                     For the First Circuit




No. 07-1169

                         VLADIMIR KOZAK,

                           Petitioner,

                               v.

                        ALBERTO GONZÁLES,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.



                          ERRATA SHEET


     The opinion of this Court issued on September 14, 2007, is
amended as follows:

     On page 2, line 6, "July 7" should read "July 5."